     Case 2:19-cv-01338-WBS-KJN Document 133 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEENAN WILKINS,                                    No. 2:19-cv-1338 WBS KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    DR. CHRISTINE S. BARBER, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding pro se. Plaintiff filed a motion to extend the

18   discovery deadline, and seeks appointment of counsel, in part based on his claim that prison

19   officials have implemented a “new policy to only afford access to courts to DPV inmates

20   (visually impaired) and deny it to everyone else.” (ECF No. 132 at 2.) He claims that since

21   August of 2020 he has been denied forms, supplies, copies, and materials, and only provided

22   access to “’non-current’ Lexis Research Computer every other day.” (Id.) However, on

23   November 29, 2020, plaintiff was informed that the Lexis computer is inoperable, and it is

24   unclear when it will be repaired.

25           Within twenty-one days, counsel for defendant shall respond to plaintiff’s motion to

26   modify the scheduling order, as well as plaintiff’s claims concerning his lack of access to the

27   courts, liberally construed as lack of access to the law library and legal materials. (ECF Nos. 131,

28   132.)
                                                         1
     Case 2:19-cv-01338-WBS-KJN Document 133 Filed 12/07/20 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that within twenty-one days from the date of

 2   this order, defendants shall file a response to plaintiff’s motion to modify the scheduling order

 3   and pertinent allegations set forth in his motion for counsel (ECF No. 132), as set forth above.

 4   Dated: December 7, 2020
 5

 6

 7

 8   /wilk1338.fb2

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
